The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 5, 2014

                                     No. 04-14-00348-CR

                                        Jacob KLEIN,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2866
                           Honorable Pat Priest, Judge Presiding


                                       ORDER

       Appellant’s brief is currently due August 11, 2014. On August 1, 2014, appellant filed a
second motion to extend time to file his brief, asking for an extension of thirty days. We
GRANT appellant’s motion. Accordingly, appellant’s brief is due on or before September 10,
2014.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court